Exhibit 99.1 SilverCrest Announces Q2 Record Silver Production 194,022 Ounces Silver & 7,463 Ounces Gold TSX-V:SVLNYSE MKT: SVLC For Immediate Release VANCOUVER, BC - July 17, 2013– SilverCrest Mines Inc. (the “Company”) is pleased to announce production numbers for the second quarter of 2013 from its 100% owned Santa Elena Mine located in Sonora, Mexico. Production Highlights of Q2, 2013 vs Q1, 2013; · Record silver production of 194,022 ounces; a 26% increase from Q1. · Gold production of 7,463 ounces; a 3% increase from Q1. · Silver equivalent production of 665,684 ounces; a 20% increase from Q1. · Waste to ore ratio was consistent with the mine plan at 2.52; a 41% decrease from Q1. · Ore Tonnes crushed increased 18% to 307,091 tonnes with throughput averaging 3,375 tpd. · Total ounces delivered to the pads increased significantly by 25% and 13% for silver and gold respectively. J. Scott Drever, Chairman and CEO stated; “We are pleased with production results for the second quarter which tracked well to budget. For the first six months of 2013, silver production was 347,503 ounces (11% above budget) and gold production was 14,688 ounces (11% below budget). We are starting to mine the planned higher ore grades from open pit so anticipate increased ounces produced in the second half of 2013. Based on continually exceeding forecasted silver ounces produced each month, we are increasing our annual silver production guidance from 625,000 ounces to 675,000 ounces. We are maintaining our annual gold production guidance of 33,000 ounces for 2013”. Management has responded to the recent sharp decline in metal prices by re-enforcing ongoing disciplined cost and capital reduction measures to maintain 2013 cash cost at or below US$8.50 per silver equivalent ounce enabling the Company to complete all major capital expenditures associated with the Santa Elena Expansion. Santa Elena Mine Operating Statistics: Q2 2013 Q1 2013 % Change Q2 2012 % Change Silver ounces produced 26
